Citation Nr: 1606458	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-22 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a mental disorder, to include schizophrenia, schizoaffective disorder, schizoaffective disorder bipolar type, and mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, E.G. and J.E. 


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1980; February 1984 to February 1987; and from April 1987 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has recharacterized the issue of entitlement to service connection for mental condition to more broadly encompass entitlement to service connection for a mental disorder, to include schizophrenia, schizoaffective disorder, schizoaffective disorder bipolar type, and mood disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

In December 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference. A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to issue correct notice that provides the Veteran with advisement as to the evidence required to reopen a claim by the submission of new and material evidence and obtain additional evidence. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter in connection with the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a mental disorder, to include schizophrenia, schizoaffective disorder, schizoaffective disorder bipolar type, and mood disorder. 

The letter must (1) describe what new and material evidence is under the current standard set forth under     38 C.F.R. § 3.156(a) (2012); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior RO denial in January 2005; and. (3) Provide general VCAA notice for the underlying service connection claim.

2. Obtain and associate with the Veteran's electronic file all outstanding service treatment records for the Veteran's periods of active duty service from March 1991 to April 1991. Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile. All efforts to obtain service treatment records and search alternate sources should be documented in the claims folder.

If all appropriate actions have been taken to secure the Veteran's outstanding service treatment records, and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect. The RO must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).

3. Obtain and associate with the Veteran's electronic file all outstanding VA treatment records from the VA Medical Center in St. Louis, Missouri (John Cochran Medical Center) dated since 1991. If any records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4. Request from the National Personnel Records Center (NPRC), or any other appropriate entity, any available service personnel records. If the service personnel records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

5. Obtain from the Pontoon Beach, Florida Police Department any records from 1990 to 1991 pertinent to the claimed domestic incident call for assistance at 4108 South Drive, Granite City, Illinois, 62040. Any negative search should be noted in the record and communicated to the appellant. Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

6. Obtain the Veteran's United States Department of the Interior personnel records for his employment from 1991 to 2004. Any negative search should be noted in the record and communicated to the appellant. Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

7. Conduct all other appropriate action. In particular, if appropriate under the law, conduct any necessary medical examinations. 

8. Upon completion of the directives above, and any other development deemed necessary, the RO should readjudicate the claims. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




